Citation Nr: 0406642	
Decision Date: 03/12/04    Archive Date: 03/19/04

DOCKET NO.  94-36 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include a post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from October 1968 to October 
1972.

This appeal to the Board of Veterans' Appeals (Board) 
initially arose from a January 1993 rating action that denied 
service connection for an acquired psychiatric disorder, to 
include PTSD; the denial was confirmed and continued by March 
and December 1993 and March 1994 rating actions.  A Notice of 
Disagreement (NOD) was received in January 1994.  A Statement 
of the Case (SOC) was issued in April 1994, and a Substantive 
Appeal, wherein the veteran requested a hearing before a 
hearing officer at the RO, was received in June 1994.  By 
letter of June 1994, the RO notified the veteran of a hearing 
before a hearing officer at the RO that had been scheduled 
for him for a date in August.  The veteran failed to report 
for the hearing.  Supplemental SOCs (SSOCs) were issued in 
September 1994 and January 1995.  

In May 1996, the Board remanded this case to the RO for 
further development of the evidence and for due process 
development.  In response to the RO's query, the veteran, 
through his representative, stated in October 1996 that he 
did not want a personal hearing.  SSOCs were issued in April 
and December 1997 and August 1998.  In May 1999, the Board 
denied service connection for PTSD.  The veteran appealed the 
Board's decision to the United States Court Appeals for 
Veterans Claims (Court).  By a June 2001 Order, the Court 
vacated the May 1999 Board decision and remanded the matter 
to the Board for further proceedings consistent with the 
Order. 

In December 2001, the Board, in turn, remanded the matter to 
the RO for further development.  After completing the 
requested development, the RO continued the denial of the 
claim, as reflected in an October 2002 SSOC.      

In April 2003, the veteran's attorney submitted additional 
evidence consisting of medical records and lay statements 
that the Board accepted for inclusion into the record.  See 
38 C.F.R. § 20.1304 (2003).  

Throughout the appeal, the issue on appeal was most 
consistently characterized as service connection for PTSD.  
However, following further review of the claims file, to 
include the veteran's original claim, the rating decision 
from which the appeal emanated, the veteran's NOD, and 
various statements by him throughout the pendency of the 
appeal, the Board finds that the issue on appeal is best 
characterized as on the title page of this decision.  In view 
of the foregoing and the Board's favorable disposition in 
part, as indicated below, the Board finds that the veteran 
has not been prejudiced by the recharacterization of the 
issue on appeal at this juncture.  See Bernard v. Brown, 3 
Vet. App. 384, 394 (1995).

The Board's decision granting service connection for anxiety 
disorder is set forth below.  For the reasons expressed 
below, the issue of service connection for PTSD is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the veteran when further 
action on his part is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim for service connection for an acquired 
psychiatric disorder-anxiety disorder-has been 
accomplished.

2.  According to uncontradicted VA medical opinion, the 
veteran's anxiety disorder more than likely had its onset in 
service and/or was aggravated by in-service experiences.


CONCLUSION OF LAW

The criteria for service connection for anxiety disorder are 
met.  38 U.S.C.A.         §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
This liberalizing law is applicable to this appeal.  To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002)).  The VCAA and its implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  They also include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

For the reasons explained in more detail below, and in view 
of the Board's favorable disposition of the issue of service 
connection for an anxiety disorder, the Board finds that all 
notification and development action needed to render a fair 
decision on this aspect of the claim has been accomplished.  

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by wartime service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

The Board notes that the service medical records are negative 
for findings or diagnoses of any acquired psychiatric 
disorder.  The veteran was psychiatrically normal on entrance 
examination of April 1968 and separation examination of 
October 1972.  

The post-service record contains numerous military, private, 
and VA medical records showing treatment and evaluation of 
the veteran for many different complaints and disabilities 
including variously-diagnosed psychiatric disorders.  In 
September 1992, K. Blissenbach, M.D., opined that the veteran 
suffered from an anxiety/panic attack disorder, and chronic 
anxiety that may be due to PTSD or a generalized anxiety 
disorder.  During hospitalization at the St. Ann Hospital in 
November 1992, the diagnoses included a generalized anxiety 
disorder with panic attacks, and some symptoms suggestive of 
PTSD, mild in nature.  January 1993 military records indicate 
that the veteran was medically discharged from U.S. Air Force 
Reserve service due to disabilities including an 
anxiety/panic disorder and chronic anxiety.  Following a 
September 1993 VA outpatient psychological evaluation, the 
diagnoses were rule-out obsessive compulsive disorder, rule-
out PTSD, rule-out dysthymia secondary to chronic PTSD, and 
rule-out somatoform disorder.  In October 1993, Dr. 
Blissenbach opined that the veteran had PTSD, an anxiety 
attack disorder, and generalized anxiety.  Following 
psychological evaluation in January 1994, D. Miller, Ph.D., 
diagnosed an obsessive-compulsive disorder and PTSD.  
Following April 1994 psychological examination, D. Weaver, 
Ph.D., diagnosed multiple physical pathologies worsened by 
stress; a panic disorder with agoraphobia and anger and a 
secondary dysthymic disorder; alcohol dependence, in 
remission; and a personality disorder.  On April 1997 VA 
psychiatric examination, the diagnosis was generalized 
anxiety disorder.  

Pursuant to the Board's December 2001 remand, this case was 
referred to a VA psychiatrist to review all of the veteran's 
medical records and history and his claims file, and, 
following examination of the veteran, to identify his most 
appropriate current psychiatric diagnosis(es).  In an August 
2002 written examination report, the psychiatrist concluded 
that the veteran did not have PTSD as defined by the 4th 
Edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV); that his 
most appropriate current diagnosis under DSM-IV was an 
anxiety disorder, not otherwise specified; and that it was 
more likely than not that the anxiety disorder first appeared 
while the veteran was in service and/or was aggravated by in-
service experiences.      

Received in April 2003 were Mount Carmel Psychiatric Services 
(Mount Carmel) records reflecting continuing treatment of the 
veteran for PTSD and anxiety in 2002, and several affidavits 
from service comrades and members of the veteran's family 
dated in 2001 and 2002.

Received in November 2003 were Mount Carmel records 
reflecting continuing treatment of the veteran for PTSD and 
anxiety in 2003; a November 2003 statement from R. Litvak, 
M.D., wherein he opined that the veteran had PTSD; and a copy 
of an April 2003 affidavit from a woman who attested to 
statements from a Mount Carmel nurse about the veteran's 
symptoms.

Received in January 2004 was a January 2003 statement from W. 
Bertner, M.Ed., indicating that the veteran's working 
diagnosis since April 2002 was PTSD.

In view of the foregoing-most significantly, the August 2002 
examination report-the Board finds that the evidence 
supports the grant of service connection for an anxiety 
disorder, either on the basis of in-service incurrence or 
aggravation.  The August 2002 VA psychiatrist's opinion, 
based upon both examination of the veteran and consideration 
of his documented medical history, is both competent and 
probative evidence on the questions of in-service onset and 
nexus.  The Board also notes that there is no medical 
evidence or opinion of record that directly contradicts the 
psychiatrist's opinion-obtained for the express purpose of 
resolving unanswered questions presented by the record.  As 
the competent and probative medical evidence supports a grant 
of service connection for an anxiety disorder, a grant of 
service connection for that disability is warranted.


ORDER

Service connection for anxiety disorder is granted.


REMAND

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim for service connection for PTSD has not 
been accomplished.  

In this regard, the Board notes that the VCAA requires the VA 
to make reasonable efforts to assist claimants in obtaining 
evidence necessary to substantiate a claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  Such assistance 
includes making reasonable efforts to obtain relevant records 
that the claimant adequately identifies to the VA and 
authorizes it to obtain.  See 38 U.S.C.A § 5103A(a),(b).  In 
claims for disability compensation, such assistance shall 
include providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  See 38 U.S.C.A. § 5103A(d).

The Board notes that the veteran has contended that he has 
PTSD that is the result of stress from frequent rocket and 
mortar attacks on the Bien Hoa Air Force Base to which he was 
assigned in service in Vietnam; seeing dead and wounded 
personnel following those attacks; and viewing the 
destruction from those attacks.  He asserts that a rocket 
attack in November 1970, during which several people were 
killed, was especially stressful.  

Appellate review discloses that the veteran's service 
personnel records show that he served in Vietnam from January 
to November 1970 as a crew member/aircraft mechanic of a 
tactical fighter squadron that was assigned to Bien Hoa Air 
Force Base.  In a letter of May 1994, a service comrade of 
the veteran corroborated the fact that Bien Hoa Air Force 
Base was subject to rocket and mortar attacks, to 
specifically include the one referred to by the veteran in 
November 1970.  The record also reflects that in January 1997 
the U.S. Armed Services Center for Research of Unit Records 
indicated that a U.S. Air Force casualty report for November 
1970 confirmed specific deaths and injuries at the Bien Hoa 
Air Force Base at the time specified by the veteran due to a 
rocket and mortar attack.  In an April 2002 affidavit, 
another service comrade of the veteran attested to the rocket 
and mortar attacks on Bien Hoa Air Force Base in November 
1970. 

Service connection for PTSD requires: (1) a current diagnosis 
of PTSD; (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and       (3) medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor.  See 38 C.F.R. 
3.304(f) (2003).  

The Board is satisfied that the record corroborates the 
occurrence of the veteran's in-service stressful experiences.  
However, it remains unclear whether he currently has PTSD on 
the basis of his corroborated experiences.  The Board is not 
bound to accept as credible a diagnosis of PTSD that is not 
based upon a recognizable stressor.  See Swann v. Brown, 5 
Vet. App. 229, 233 (1993).  

Under the circumstances of this case, the Board finds that 
the claims file should be returned to Stephen M. Pickstone, 
M.D. [the Ohio State University/University Medical Center 
physician who examined the veteran for VA purposes in August 
2002] (if available) for a supplemental opinion as to whether 
the corroborated in-service stressful events are sufficient 
to support a diagnosis of PTSD.  In rendering this opinion, 
the physician should specifically consider the additional 
evidence added to the record since he last examined the 
veteran in August 2002, to specifically include Mr. Bertner's 
January 2003 opinion that the veteran's working diagnosis was 
PTSD, and Dr. Litvak's November 2003 opinion that the veteran 
had PTSD.  The Board emphasizes that only an additional 
statement based on the current evidence of record is sought, 
not an additional psychiatric examination of the veteran, 
unless Dr. Pickstone is unable to resolve the matter without 
a new examination of the veteran, or Dr. Pickstone is 
unavailable.  

The veteran is hereby advised that failure to report for any 
scheduled VA psychiatric examination, without good cause, may 
well result in denial of the claim.  See 38 C.F.R. § 3.655 
(2003).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  Id.   If the veteran does not 
report for the scheduled examination, the RO must obtain and 
associate with the claims file copies of all notice(s) of the 
date and time of the examination sent to him and his attorney 
by the VA medical facility at which it was to have been 
conducted.
  
To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claim on appeal, 
notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); see also 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 701, 
117 Stat. 2651____ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3) (amending the relevant statute to 
clarify that the VA may make a decision on a claim before the 
expiration of the one-year VCAA notice period).  After 
providing the appropriate notice, the RO should obtain any 
additional evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
current procedures prescribed in 38 C.F.R. § 3.159.   

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should send to the veteran and 
his attorney a letter requesting the 
veteran to provide sufficient information 
and, if necessary, authorization to 
enable it to obtain any additional 
evidence pertinent to the claim for 
service connection for PTSD on appeal 
that is not currently of record.  

The RO should also invite the veteran to 
submit any pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify him and his attorney of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.  

3.  Thereafter, the RO should return the 
claims file to Stephen M. Pickstone, 
M.D., (if available) for a supplemental 
opinion to the prior report rendered in 
connection with his August 28, 2002 
examination of the veteran.  

Considering the record, to specifically 
include the pertinent evidence added to 
the record since the August 2002 
examination (i.e., Mr. Bertner's January 
2003 opinion that the veteran's working 
diagnosis is PTSD, and Dr. Litvak's 
November 2003 opinion that the veteran 
has PTSD), the physician should render an 
opinion as to whether the diagnostic 
criteria for PTSD are met.  The physician 
should only consider the November 1970 
rocket and mortar attacks on Bien Hoa Air 
Force Base in Vietnam that resulted in 
deaths and injuries (determined to be 
corroborated by the record) in 
determining which the veteran has 
sufficient in-service stressful 
experiences to result in PTSD.  

If a diagnosis of PTSD is deemed 
appropriate, the physician must comment 
upon the link between the current 
symptomatology and that verified 
stressor.  Conversely, if the physician 
determines that the criteria for PTSD are 
not met, the physician should clearly 
explain the bases for such conclusion.    
 
If Dr. Pickstone is unavailable, or is 
unable to render the requested opinion 
without examining the veteran, the RO 
should arrange a new examination of the 
veteran, as appropriate.

4.  If a VA examination is scheduled, and 
the veteran fails to report to such 
examination, the RO must obtain and 
associate with the claims file copies of 
all notice(s) of the date and time of the 
examination sent to him and his attorney 
by the VA medical facility at which it 
was to have been conducted. 

5.  To help avoid future remand, the RO 
must ensure that all requested 
notification and development action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.    
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.    

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for 
service connection for PTSD in light of 
all pertinent evidence and legal 
authority.

8.  If the benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his attorney an appropriate 
SSOC that includes clear reasons and 
bases for its determinations, and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish further development of the evidence; it is not the 
Board's intent to imply whether the benefit requested should 
be granted or denied.  The veteran needs take no action until 
otherwise notified, but he may furnish additional evidence 
and/or argument during the appropriate timeframe.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 





remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



